Exhibit 10.3
EXECUTION VERSION
FORBEARANCE AGREEMENT
               FORBEARANCE AGREEMENT, dated as of April 22, 2009 (this
“Agreement”) among DHS HOLDING COMPANY, a Delaware corporation (“Holdings”), DHS
DRILLING COMPANY, a Colorado corporation (“Borrower”) and LEHMAN COMMERCIAL
PAPER INC., as administrative agent (in such capacity, the “Administrative
Agent”) and as the Lender (in such capacity, the “Lender”) under that certain
Credit Agreement (as defined below).
W I T N E S S E T H:
               WHEREAS, the Borrower, Holdings, the Lender and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement, dated as of August 15, 2008, as amended by that certain Amendment
No. 1, dated as of September 19, 2008 (as further amended, modified or
supplemented from time to time in accordance with its terms, the “Credit
Agreement”; capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement);
               WHEREAS, the Borrower has failed in its performance of certain
provisions of the Credit Agreement as further described herein, such failure
constituting a default under the Credit Agreement;
               WHEREAS, the Lender failed to fund a borrowing request in the
amount of $16,000,000 submitted by the Borrower under the Credit Agreement on
September 23, 2008 (“Lender’s Breach”); and
               WHEREAS, the Borrower and Holdings have requested that the Lender
and the Administrative Agent forbear, and the Lender and the Administrative
Agent have agreed, subject to the terms and conditions of this Agreement, to
forbear, from exercising certain rights under the Credit Agreement and the other
Loan Documents during the Forbearance Period (as defined below).
               NOW, THEREFORE, in consideration of the premises and the
agreements hereinafter contained, the parties hereto agree as follows:
               1.       Forbearance.
               (a)     Acknowledgement. As of the date hereof, each of the Loan
Parties acknowledge that the failure by the Borrower to have furnished
(a) financial statements pursuant to Section 5.1(a) of the Credit Agreement for
the fiscal period ended December 31, 2008, (including audit reports in respect
thereof without a “going concern” or like qualification) and (b) the related
deliverables as required by Section 5.3(a) of the Credit Agreement constitutes a
default under the Credit Agreement (the “Forbearance Default”). By acknowledging
the Forbearance Default, the Loan Parties do not waive or release any defenses
available at law or equity as a result of Lender’s Breach.
               (b)     Forbearance Period. (i) During the period from the
Effective Date (as defined below) until May 15, 2009 (the “Forbearance Period”),
each of the Administrative Agent and the Lender hereby agrees to forbear (the
“Forbearance”) from exercising its rights and remedies under the Credit
Agreement and the other Loan Documents arising as a result of the Forbearance
Default; provided, however, that upon the occurrence of any Event of Default
other than the Forbearance Default, including the Events of Defaults set forth
in Section 1(c) hereof,

 



--------------------------------------------------------------------------------



 



the Forbearance Period shall automatically and immediately terminate, and the
Administrative Agent and the Lender shall be entitled to exercise any and all of
their rights and remedies under the Credit Agreement, the other Loan Documents
and applicable law, without further notice other than as required therein. Upon
termination of the Forbearance Period, (A) the forbearance shall automatically
terminate and be of no further force or effect without any further action by the
Lender, (B) the Forbearance Default is, without further action, reinstated and
shall have the same force and effect as if the Forbearance had not been agreed
to by the parties hereto and (C) subject to the terms of the Credit Agreement,
the Loan Documents and applicable law, the Lender may thereafter, without
limitation, sue, ask for or demand from the Loan Parties payment of the
Obligations due and payable to such Lender, in whole or in part, and otherwise
enforce any of its rights and remedies (including rights of acceleration and
foreclosure) provided for under the Credit Agreement, the Loan Documents or
applicable law against any party, subject to any defenses available at law or
equity as a result of Lender’s Breach. Each of the Loan Parties agrees that,
subject to the agreement of the Lender to forbear from exercising certain of
their rights and remedies as and to the extent expressly set forth in this
Agreement, all rights and remedies of the Lender under the Credit Agreement, the
Loan Documents or applicable law with respect to such Loan Party shall continue
to be available to the Lender from and after the Effective Date.
               (ii) It is understood and agreed that interest shall accrue from
the Effective Date through the remainder of the Forbearance Period on the
outstanding Obligations at the applicable default rates provided for pursuant to
the Credit Agreement.
               (c)     Additional Events of Default. The following events shall
constitute Events of Default under the terms of the Credit Agreement and the
other Loan Documents:
               (i) any of the Borrower, Holdings or the other Loan Parties shall
pledge, encumber, charge, assign or grant a security interest in, or encumbrance
of any kind on, any Collateral; or
               (ii) any of the Borrower, Holdings or the other Loan Parties
shall enter into any arrangement to provide priority or preference with respect
thereto, in connection with securing or obtaining debtor-in-possession
financing; or
               (iii) any of the Loan Parties shall pay any management fees to
Delta Petroleum Corporation (“Parent”) or make any other payments, distributions
or dividends in respect of stock held by Parent in any Loan Party; or
               (iv) Holdings, the Borrower or any other Loan Party shall fail to
perform or observe any term, covenant or agreement set forth in this Agreement;
or
               (v) any representation or warranty made or deemed made by any
Loan Party herein or any representation or warranty made or deemed made
hereafter by any Loan Party in any Loan Document or which is made in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect or misleading in any material respect on or as of the date made or
deemed made.
               (d)     No Waiver. Any other provision of this Agreement
notwithstanding, the Loan Parties do not waive or release any rights or defenses
available to them as a result of Lender’s Breach.

2



--------------------------------------------------------------------------------



 



               2.      Forbearance Requirements. The Borrower, Holdings and the
other Loan Parties agree to the following as consideration for the Forbearance
(the “Forbearance Requirements”):
               (a)     Within 3 days following the Effective Date, the Loan
Parties shall deliver to the Lender updated versions of the Loan Parties’
budget, business/operating plan and cash flow forecast and analysis, all in form
and substance satisfactory to the Administrative Agent.
               (b)     Holdings and Borrower shall deliver to the Lender and the
Administrative Agent, on a weekly basis, an update as to the Loan Parties’
analysis, progress and results, regarding the Loan Parties’ business/operating
plan and cash flow, their efforts to provide the Borrower and Holdings with
additional liquidity and recover their accounts receivable.
               (c)     On any date during the Forbearance Period any Loan Party
or Subsidiary of a Loan Party shall receive any payment in respect of accounts
receivable, then, on such date of receipt and without any requirement of prior
notice, the Borrower shall prepay (or cause to be prepaid) the principal amount
of the Loans in an amount equal to 75% of such payment in respect of accounts
receivable, such prepayment being applied (notwithstanding anything to the
contrary set forth in the Credit Agreement) solely to the repayment of the
outstanding principal amount of Term B Loans on such date; it being understood
that any prepayment in respect of this Section 2(c) shall be made without
premium or penalty, including the Applicable Premium or Make Whole Price or any
payment of any LIBOR funding breakage costs in accordance with Section 2.12 of
the Credit Agreement.
               (d)     Holdings and Borrower shall permit any third party
financial consultant or advisor acting on behalf of the Lender or Administrative
Agent to inspect the property of Holdings and its Subsidiaries and to conduct
such other activity as contemplated in Section 5.7(b) of the Credit Agreement.
               3.      Representations and Warranties. Each of the Borrower,
Holdings and the other Loan Parties represents and warrants as follows (which
representations and warranties shall survive the execution and delivery of this
Agreement):
               (a)     Each of the Borrower, Holdings and the other Loan Parties
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.
               (b)     This Agreement constitutes the legal, valid and binding
obligation of each of the Borrower, Holdings and the other Loan Parties, as
applicable, enforceable against them in accordance with their respective terms,
subject to applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and to
general equity principles.
               (c)     No consent or approval of any person, firm, corporation
or entity, and no consent, license, approval or authorization of any
governmental authority is or will be required in connection with the execution,
delivery, performance, validity or enforcement of this Agreement, other than any
such consent, approval, license or authorization which has been obtained and
remains in full force and effect or where the failure to obtain such consent,
approval, license or authorization would not result in a Material Adverse
Effect.
               (d)     After giving effect to this Agreement, each of the
Borrower, Holdings and the other Loan Parties is in compliance with all of the
various covenants and agreements set

3



--------------------------------------------------------------------------------



 



forth in the Credit Agreement and each of the other Loan Documents, other than
the Forbearance Default.
               (e)     After giving effect to this Agreement and the agreements
to be delivered in connection herewith, no event has occurred and is continuing
which constitutes a Default or an Event of Default, other than the Forbearance
Default.
               (f)     After giving effect to this Agreement and the agreements
to be delivered in connection herewith, all representations and warranties
contained in the Credit Agreement and each of the other Loan Documents are true
and correct in all material respects as of the date hereof, except to the extent
that any representation or warranty relates to a specified date, in which case
such are true and correct in all material respects as of the specific date to
which such representations and warranties relate, and except to the extent of
any inconsistency in such representations or warranties arising directly out of
the Forbearance Default.
               (g)     Each report delivered and any information provided
pursuant to or in connection with this Agreement has and will be prepared on a
reasonable basis and in good faith, and has/will be based on assumptions
believed by the applicable Loan Party to be reasonable at the time made and upon
the best information available to such Loan Party, and such Loan Party is not
aware of any facts or information that would lead the applicable party to
believe that any such information or report is incorrect or misleading in any
material respect.
               4.      Fees and Expenses. (a) The Borrower and Holdings agree to
pay to the Lender a forbearance fee in an aggregate amount equal to $250,000,
such fee to be applied pro rata according to the respective Term A Loan
Percentages or Term B Loan Percentages of the Lender, and which fee shall be due
and payable on the Effective Date; and (b) The Borrower and Holdings further
agree to pay on demand all costs and expenses, including reasonable attorneys’
fees, of the Administrative Agent and the Lender incurred in connection with
this Agreement.
               5.      Effective Date. This Agreement shall not become effective
unless and until (the latest date upon which such occurs, the “Effective Date”):
               (a)     this Agreement shall have been duly executed and
delivered by the Borrower, Holdings, the other Loan Parties, the Lender and the
Administrative Agent;
               (b)     the Borrower and Holdings shall have paid the fee
referred to in Section 4(a) hereof;
               (c)     the Borrower shall have prepaid (or cause to be prepaid)
the principal amount of the Loans in an amount equal to $1,250,000, such
prepayment being applied (notwithstanding anything to the contrary set forth in
the Credit Agreement) solely to the repayment of the outstanding principal
amount of Term B Loans on such date; it being understood that any prepayment in
respect of this Section 5(c) shall be made without premium or penalty, including
the Applicable Premium or Make Whole Price; and
               (d)     the Lender shall have received such other certificates,
documents and agreements as the Lender may reasonably request.

4



--------------------------------------------------------------------------------



 



               6.      Reference and Continued Effectiveness of the Loan
Documents.
               (a)     The term “Agreement”, “hereof”, “herein” and similar
terms as used in the Credit Agreement, and references in the other Loan
Documents to the Credit Agreement, shall mean and refer to, from and after the
Effective Date, the Credit Agreement as affected by this Agreement.
               (b)     The Borrower hereby agrees that all of the covenants and
agreements contained in the Credit Agreement and the Loan Documents are hereby
ratified and confirmed in all respects.
               (c)     This Agreement constitutes a Loan Document.
               7.      Counterparts. This Agreement may be executed in
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute a single instrument. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.
               8.      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without giving
effect to the conflict of laws provisions thereof.
               9.      Limitation. Each party hereto hereby agrees that this
Agreement does not impose on Lehman Commercial Paper Inc. affirmative
obligations or indemnities not existing, as of the date of its petition
commencing its proceeding under chapter 11 of the United States Code, and that
could give rise to administrative expense claims.
               10.     Indemnity. The Borrower, Holdings and the other Loan
Parties further agree, jointly and severally, to defend, protect, indemnify and
hold harmless the Administrative Agent and the Lender, each of their respective
Affiliates and their respective officers, directors, employees, attorneys and
agents (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the reasonable fees and expenses of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not such Indemnitees shall be designated as a party thereto), imposed
on, incurred by, or asserted against such Indemnitees in any manner relating to
or arising out of this Agreement or any other Loan Document (collectively the
“Indemnified Matters”); provided, however, that neither the Borrower, Holdings
or any Loan Party shall have an obligation to an Indemnitee hereunder with
respect to Indemnified Matters caused or resulting from (a) a dispute among the
Lender or a dispute between the Lender and the Administrative Agent, or (b) the
willful misconduct or gross negligence of such Indemnitee, or (c) defense of
claims by the Loan Parties relating to Lender’s Breach (but only if the Loan
Parties are the prevailing party with respect to such claims). If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Borrower, Holdings and the other Loan Parties shall contribute the maximum
portion which it is permitted to pay and satisfy under the applicable law, to
the payment and satisfaction of all Indemnified Matters incurred by Indemnities.
This Section 10 shall survive the payment of the Obligations and the termination
of this Agreement or any other Loan Document.
[Signatures Pages Follow]

5



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF the parties hereto have caused this Agreement
to be duly executed by their respective officers as of the date first written
above.

            DHS DRILLING COMPANY, as the Borrower

      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs       
Title:  Executive Vice President            DHS HOLDING COMPANY, as Holdings

      By:   /s/ Gregory D. Tubbs         Name:   Gregory D. Tubbs       
Title:  Executive Vice President       

[Signature Page to Agreement]

 



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER, INC,
as Administrative Agent and Lender

      By:   /s/ Jack McCarthy         Name:   Jack McCarthy        Title:  Vice
President     

[Signature Page to Agreement]

 